Citation Nr: 0304983	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  99-22 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a bilateral foot 
disability, including pes planus.

(The issue of service connection for a rectal disability, 
including hemorrhoids, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's application to reopen 
a claim of service connection for a bilateral foot 
disability, including pes planus.  

As suggested above, this was not the first time that the 
veteran's claim of service connection for a bilateral foot 
disability, including pes planus, was considered by VA.  
Specifically, VA on six earlier occasions (five times by the 
RO and one time by the Board) first denied the veteran's 
claim of service connection for bilateral pes planus and 
thereafter denied the veteran's applications to reopen a 
claim of service connection for bilateral pes planus with the 
most recent denial being by the RO in May 1999.  See RO 
rating decisions dated in July 1946, Board decision dated in 
December 1976, and the RO rating decisions dated in June 
1977, and September 1977.  These decisions became final when 
not timely appealed.  See 38 U.S.C.A. § 7105.  Whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the 
RO's action, the Board must initially address the question of 
whether "new and material" evidence has been presented 
sufficient to reopen the claim of service connection for a 
bilateral foot disability, including pes planus.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

As to the claim of service connection for a rectal 
disability, including hemorrhoids, the Board is undertaking 
additional development pursuant to 38 C.F.R. § 19.9(a)(2).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903.  After giving the veteran and his representative 
notice and reviewing any responses to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  In a July 1946 rating decision, the RO denied a claim of 
service connection for bilateral pes planus.  The veteran was 
provided notice of the denial and did not file a substantive 
appeal.

2.  In a December 1976 decision, the Board denied a claim for 
service connection for flat feet on the basis that the 
evidence of record since the 1946 rating decision did not 
present a new factual basis to warrant a grant of service 
connection.

3.  Thereafter, the RO in decisions dated in June 1977, and 
September 1977, denied the veteran's applications to reopen a 
claim of service connection for bilateral pes planus.  The 
veteran was provided notice of the denials and did not 
appeal.

4.  Evidence received since the September 1977 RO decision is 
either cumulative or redundant; or it does not bear directly 
and substantially upon the specific matter of whether the 
veteran's preexisting bilateral foot disability, including 
pes planus, was aggravated by military service, and; when 
considered with all of the evidence of record, it has no 
significant effect upon the facts previously considered.


CONCLUSION OF LAW

The evidence received since the September 1977 RO decision, 
which denied an application to reopen a claim of service 
connection for bilateral pes planus, which is final, is not 
new and material, and the veteran's claim for that benefit is 
not reopened.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. 
§§ 3.303, 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  In this regard, by 
the RO decision, the statement of the case, the supplemental 
statement of the case, and correspondence with the veteran, 
the veteran has been notified of the laws and regulations 
governing his claim, including the VCAA, and the reasons for 
the determinations made regarding his claim. 

VA has also made reasonable efforts to obtain all relevant 
records.  Specifically, the information and evidence that 
have been associated with the claims' file consist of the 
veteran's service medical records, all identified and 
available post-service VA treatment records, written 
arguments presented by the veteran and his representative in 
support of the veteran's claim, and testimony by the veteran 
at a personal hearing.  

The Board notes that new 38 C.F.R. § 3.159(c), provides that 
VA will attempt to obtain identified records even in an 
application to reopen a previously denied claim, but a VA 
examination will not be provided until a previously denied 
claim has been reopened with new and material evidence.  
However, these provisions are effective only as to 
applications to reopen which are received on and after August 
29, 2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
Therefore, because the current appeal arose from a November 
1998 claim, they do not apply to the instant case. 

Therefore, the Board concludes that all relevant evidence has 
been obtained for determining the merits of the veteran's 
claim.  See 38 U.S.C.A. § 5103 (as amended); 66 Fed. Reg. 
45620, 45630 (to be codified at 38 C.F.R. § 3.159(d)).  See 
also Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  Also 
see, Counts v. Brown, 6 Vet. App. 473, 476 (1994), citing 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991) (noting that 
the "duty to assist is not unlimited" and that "the duty 
to develop pertinent facts applies to 'all relevant 
facts.'") (citation omitted)); Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) ("'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim"); cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, adjudication of the claim at this juncture may 
go forward because it poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (1992).



The Merits

In the July 1946 decision, the RO denied a claim of service 
connection for pes planus because the veteran's July 1945 
separation examination did not show either complaints and/or 
a diagnosis of this disability.  Because a timely substantive 
appeal of the adverse determination was not submitted, the 
RO's decision became final based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2002).  In addition, in a 
December 1976 decision, the Board in effect concluded that 
the veteran had failed to file new and material evidence to 
reopen a claim of service connection because the evidence 
provided by the veteran failed to show that his "pre service 
pes planus was aggravated by service."  Thereafter, the RO 
in decisions dated in June 1977, and September 1977, denied 
the veteran's applications to reopen a claim of service 
connection for bilateral pes planus.  In the subsequent RO 
decisions, the veteran's applications to reopen were denied 
because the veteran had failed to file new and material 
evidence.

The law and regulations provide that if new and material 
evidence has been presented or secured with respect to 
matters which have been disallowed, these matters may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.

Tellingly, the law and regulations that were in effect at the 
time the veteran filed his current application to reopen 
provide that "New and material" evidence is evidence not 
previously submitted, not cumulative or redundant, and which 
by itself, or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998); see also Evans v. Brown, 
9 Vet. App. 273 (1996).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility" doctrine, as articulated 
in Evans v. Brown, supra, was not altered by the ruling in 
Hodge, and continues to be binding precedent).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of the matter on any 
basis, in this case, since the RO's September 1977 decision.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Evidence available to the RO in September 1977 consisted of 
the veteran's written statements to the RO, the veteran's 
service medical records, a VA examination dated in November 
1947, a VA treatment record dated in August 1953, a January 
1975 letter from Nathan Luper, DPM, an August 1976 statement 
in support of claim from the veteran's in-service physician 
(Dr. Brown), November 1974, July 1976, and June 1977 
statements from men the veteran served with while in military 
service, and a January 1975 statement from a post-service 
supervisor. 

As to the veteran's written statements to the RO, he 
reported, in substance, that he had elevated arches in both 
feet and disability involving both heels and ankles.  He also 
stated he received treatment for these conditions in November 
1942 by a Dr. Brown at a field medical facility.

As to the service medical records, while the veteran's April 
1941 entry examination showed the veteran being diagnosed 
with fist degree pes planus, service medical records, 
including the veteran's July 1945 separation examination, 
were otherwise negative for complaints, diagnoses, or 
treatment for pes planus. 

As to the post-service VA medical records, neither the 
November 1947 VA examination nor the August 1953 treatment 
record, show complaints, diagnoses, or treatment relevant to 
the current issuer on appeal.

As to the post-service private medical records, Nathan Luper, 
DPM, in a January 1975 letter, reported that the veteran had 
a series of treatment for his feet from May 1946 to January 
1946.  He also reported that the veteran had a pair of arch 
supports made for his feet at that time.  Dr. Brown, in an 
August 1976 statement in support of claim, reported that he 
remembered treating the veteran when he was the battalion 
surgeon for the 190th FA.  However, he did "not recall the 
specific medical details or treatment relative to his 
complaints about his heels [and] ankles."

As to the lay statements, in November 1974, the RO received 
three statements from men that served with the veteran.  In 
the first statement, from [redacted], it was reported that 
he was the veteran's battalion motor sergeant.  Next, Mr. 
[redacted] reported that he remembered that the veteran 
periodically received treatment for his ankles and was 
excused from numerous duties, especially road marches, 
because of foot pain and swelling.  Next, [redacted] 
reported that he had been a medic with the veteran's 
battalion.  Mr. [redacted] reported that he remembered that the 
veteran was being treated with shots in the ankles by a 
Captain Manuel Brown, M.D., but could not recall the specific 
ailment for which he was being treated.  Nonetheless, he 
recalled that the veteran received treatment quite often.  
Thereafter, [redacted] reported that he was also a medic 
in the veteran's battalion and recalled the veteran going on 
sick call and receiving treatment from Captain Brown.  

Thereafter, in July 1976 statement in support of claim, a 
[redacted] reported that he served with the veteran while in 
military service and recalled the veteran having had problems 
with his feet that required treatment by the medical corpsman 
attached to their unit.  In June 1977, the RO received a 
letter from [redacted] who reported that he served with the 
veteran while in military service and recalled the veteran 
having problems with ankle and foot pain for which he 
received medication from there company medic.

In January 1975, the RO received a letter from the veteran's 
former Shop Foreman in which it was noted that the veteran 
complained of foot problems while working for him from 1945 
to 1946.

Evidence received since the September 1977 RO denial consists 
of copies of the January 1975 letter from Nathan Luper, DPM, 
copies of the August 1976 statement in support of claim from 
the veteran's in-service physician (Dr. Brown), and copies of 
the November 1974 lay statements from men the veteran served 
with while in military service.  The record on appeal also 
contains a September 1976 letter from Dr. Henry A. Lettal, a 
September 1976 letter from Andrew Freiberg, M.D., a June 2000 
letter from Simon Naparstek, M.D., a July 2000 letter from 
Dawar Mahwood, M.D., July and August 2000 notes from Charles 
A. Krieger, DC, VA treatment records, dated from February 
1989 to April 1998, and the veteran's and his 
representative's written statements to the RO as well as the 
veteran's testimony at a June 2000 personal hearing at the 
RO. 

Initially, the Board notes that the June 2000 letter from 
Simon Naparstek, M.D., and the July 2000 letter from Dawar 
Mahwood, M.D., provided evidence that is not relevant to the 
current issue on appeal.  Similarly, the January 1975 letter 
from Nathan Luper, DPM, the August 1976 statement in support 
of claim from Dr. Brown, and the November 1974 lay statements 
were of record at the time of the prior final denial.  
Accordingly, neither the duplicative evidence nor the letters 
from Drs. Naparstek and Mahwood are new evidence within the 
context of 38 C.F.R. § 3.156.

Similarly, as to the veteran's and his representative's 
written statements to the RO, as well as the veteran's June 
2000 personal hearing testimony, the Board notes that the 
veteran and his representative reported, in substance, the 
same facts regarding the veteran's in-service and/or post-
service complaints, diagnoses, and/or treatment for a 
bilateral foot disability, including pes planus, as was of 
record at the time of the September 1977 RO decision.  
Therefore, they are not new evidence within the context of 
38 C.F.R. § 3.156.

As to the medical evidence of record that has been added 
since the final September 1977 RO decision, the Board notes 
that these records show the veteran's post-service complaints 
and/or treatment for heel, foot, and/or ankle pain.  See 
September 1976 letters from Drs. Lettal and Freiberg; the 
August 2000 note from Dr. Krieger; VA treatment records dated 
in February 1989 and July 1997; and February 1989 VA foot x-
ray.  However, while the above medical evidence show, for the 
first time, post-service problems with the feet, the medical 
records do not contain either a current diagnosis of pes 
planus or an opinion as to whether the veteran's pre-service 
pes planus was aggravated by military service. 

The issue on appeal turns on whether a pre-existing 
disability (i.e., the first degree pes planus diagnosed on 
entry into military service) was aggravated by military 
service.  See 38 C.F.R. § 3.303.  Therefore, the Board finds 
that the post-service medical evidence is not material 
evidence because it does not ". . . bear . . . directly and 
substantially upon the specific matter under consideration" 
and the application to reopen must be denied.  38 C.F.R. 
§ 3.156.


ORDER

New and material evidence having not been submitted to reopen 
a claim of service connection for a bilateral foot 
disability, including pes planus, the appeal is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

